Title: General Orders, 15 September 1778
From: Washington, George
To: 


          
           Head-Quarters W. Plains Tuesday Septr 15th 1778.
            Parole Dunkirk–C. Signs Dresden. Danbury–
            
           
          After Orders September 15th 1778.
          1st—The whole Army will march tomorrow morning at seven ôClock—The General will beat at five the troop at six and the march at seven precisely.
          2nd The baggage will precede the troops the first day Provision and Forage Waggons going in front. 3rd The Park of Artillery will march with the second Line between Parsons’s and Clinton’s Brigades.
          4th The Commander in Chief’s baggage with the Baggage of all the General, Staff and Flying Hospital are also to march with the second line in the order which will be particularly pointed out by the Quarter Master General.
          5th The Quarter Master and Commissary General will divide the Stores in their respective departments to the several Columns which will lead the Columns of Baggage.
          6th Coll Sheldon with all the Cavalry on the East-Side of the North-River will join General Scott.
          7th—The Quarter Master General will give the particular Order of march to be observed by each Division.
          8th The Troops are to be furnish’d with three days bread.
         
          Camp White Plains 15th Septr 1778.
          The board of General Officers assembled by order of His Excellency the Commander in Chief to settle the relative rank of the Field Officers of Artillery, met this day & being of opinion that the rules of settling rank as published in General Orders of the 9th instant (with the Approbation of the honorable Committee of Congress for arranging the Army) are fully competent to determine the relative rank of the said Officers of Artillery—The board thereupon agreed that the Field Officers of that Corps at present on the ground ought to take rank in the following manner in the Line of Artillery with respect to each other but that this Arrangement does not prevent them from such other Rank as they are intitled to in the Line of the Army, nor with respect to such Officers of their own Corps as are absent whose Pretensions are unknown to the board.
          1st Coll—John Lamb 2nd Lt Coll Oswald
          2nd—Harrison 3rd Popkins
          1st Lieut. Coll Carrington 4th Stevens
          
          
          
          The board are also of Opinion that the Regiments of Artillery ought to rank in the following manner.
          1st Regiment Cranes.
          2nd Proctor’s
          3rd Harrison’s
           4th Lamb’s.
          
          The General Court Martial whereof Coll Humpton is President will assemble near Croten Bridge tomorrow twelve ôClock at such house as the President shall appoint. All Evidences and Persons concerned are ordered to attend.
        